Citation Nr: 1418856	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an initial compensable rating for Von Recklinghausen disease (claimed as multiple lipomas).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  The case comes to the Board from the RO in Honolulu, Hawaii.

The Board notes that the Veteran limited his substantive appeal to the issue of service connection for a back disorder and thus did not timely perfect his appeal of the rating assigned for his skin condition.  However, the Board may waive the requirement for a timely filed substantive appeal.  Rowell v. Principi, 4 Vet. App. 9 (1993).  In this case, the Veteran's Board hearing proceeded as if both issues were on appeal and the undersigned took testimony and received other evidence related to the skin condition.  Thus, the Board finds that the requirement for a timely substantive appeal of the initial rating for the Veteran's skin disease has been waived and will proceed with adjudication of that issue.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  The Veteran also testified before a Decision Review Officer at the RO in July 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disorder related to service.  He contends that he injured his back in service.  At his May 2009 pre-discharge VA examination he contended that he hurt his back moving heavy containers.  At his July 2011 RO hearing he testified that he injured his back while running in Iraq at the same time that he injured his (service connected) knee, and at his hearing in September 2012 he testified that he hurt his back due to the repeated stress of lifting required while working in the medical field in Iraq.  His claim was denied by the RO because the May 2009 examiner did not find any pathology related to the lower back.  However, the Veteran submitted evidence that he has now been diagnosed with degenerative disk disease of the lumbar spine, established by CT scan.  Since there is now a diagnosed back disorder, and the Veteran provided a plausible explanation of how he injured his back in service, he should be afforded a VA examination to determine the nature and etiology of his back disorder.

The Veteran also seeks a compensable rating for his skin disease, diagnosed by the VA examiner as probable Von Recklinghausen's disease (apparently misspelled as "Von Recklinion disease"), and referenced in the Veteran's post-service treatment records as multiple lipomas.  At the May 2009 VA examination, the examiner noted numerous cystic nodules on the chest, arms, thighs, and trunk.  At a September 2011 VA skin examination, the examiner identified as the skin condition as multiple lipomas previously diagnosed as "Von Recklinion disease."  The examiner considered these a benign skin neoplasm and indicated there were multiple lesions on the arms, legs, and torso.  38 C.F.R. § 4.118, diagnostic code 7819, benign skin neoplasms, provides that these are rated either as disfigurement of the head, face, or neck; scars; or impairment of function.  Although examination findings indicate that the Veteran's head, face, and neck are not affected and there is no impairment of function, the Veteran has never been afforded an examination that provided sufficient information to rate his condition as scars.

Accordingly, the case is REMANDED for the following action:

1.   Afford the Veteran a VA examination of his low back.  With regard to any diagnosed back condition, the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) caused or aggravated (made permanently worse) by a disease or injury in service, including repeated lifting or an injury sustained while running.  The examiner should also indicate whether it is at least as likely as not that any currently diagnosed back disorder onset during service or, if arthritis is diagnosed, whether it onset within one year of service.  The examiner should provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion without resort to undue speculation, he or she should explain why this is the case.

2.  Afford the Veteran a new VA examination of his skin.  The examiner should provide sufficient information to analogize the Veteran's condition to multiple scars.  The examiner should indicate whether the lipomas are most closely analogous to deep scars or superficial scars and document the size and location of the lipomas to the extent possible, including the approximate size in square inches of the surface area affected by lipomas on the trunk and each extremity.   The examiner should indicate whether any of the lipomas are painful or similar to an unstable scar.  The number of painful or unstable lipomas should be documented.  The examiner should also indicate whether there is any disfigurement of the head, face, or neck and whether there is any impairment of function due to the lipomas.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable, or less than fully favorable, to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



